Citation Nr: 1207967	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-09 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for migraine headaches and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board observes that the April 2006 rating decision initially denied the Veteran's claim for service connection for migraine headaches and he entered a notice of disagreement with such decision in August 2006 and a statement of the case was issued in February 2008.  The Veteran perfected his appeal by submitting a timely VA Form 9 in April 2008.  The Board notes that the Veteran submitted a statement concerning his migraine headaches in July 2008, which the RO construed as an application to reopen his previously denied claim, and such was denied in a November 2008 rating decision; however, as the April 2006 is currently on appeal, the November 2008 rating decision is rendered moot. 

The Veteran originally requested a Board hearing in his April 2008 substantive appeal; however, in a December 2011 statement, he withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2011).

The Board notes that the Veteran also perfected his appeal as to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities; however, such issue was granted in the RO's October 2011 rating decision.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The reopened claim of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision issued in October 1979, the RO denied the Veteran's claim of entitlement to service connection for headaches.

2.  Evidence added to the record since the final October 1979 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraine headaches.


CONCLUSIONS OF LAW

1.  The October 1979 rating decision that denied the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for migraine headaches is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In a March 2006 statement and other documents of record, the Veteran contends that his current migraine headaches had their onset in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for headaches was originally denied in an October 1979 rating decision in which the RO found that the Veteran's retirement examination showed a history of headaches in 1960 with no abnormality found on a skull series and no headaches since 1970.  At the time of such decision, the RO considered the Veteran's service treatment records.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In October 1979, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for headaches was received until October 2005, when VA received his application to reopen such claim.  Therefore, the October 1979 rating decision is final. 38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for headaches was received prior to the expiration of the appeal period stemming from the October 1979 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for migraine headaches in October 2005, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.


New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the October 1979 rating decision, additional evidence consisting of VA treatment records, a November 2007 VA compensation and pension (C&P) examination, and the Veteran's statements has been received.  The newly received records include multiple diagnoses of migraine headaches by VA clinicians.  The newly received records also include the Veteran's contention, dated March 2006, that he has continually had bad headaches since his release from active duty.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has current migraine headaches.  Additionally, he has offered competent written testimony, which is presumed credible for the purposes of evaluating his application to reopen his claim, that he has had headaches ever since his active duty service.  Furthermore, in November 2007, the VA examiner offered an opinion as to the etiology of the Veteran's headaches.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for migraine headaches.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for migraine headaches is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for migraine headaches is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for migraine headaches so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA provided the Veteran with a C&P examination of his headaches in November 2007.  The examiner diagnosed the Veteran with headaches and opined that his headaches are less likely than not related to his prior headaches in service because, by the Veteran's history in an interview with the VA examiner, he had not had a recurrence of his headaches from 1981 until 2003, and his description of the time of day, severity, frequency, and character of his current headaches differs substantially from his descriptions of the headaches that occurred during his military service.  Additionally, the examiner found that a magnetic resonance imaging (MRI) of the Veteran's head should be considered.

Based on the foregoing, the Board finds that a new examination of the Veteran's headaches is required for two reasons.  First, as noted above, the Veteran reported in his VA Form 21-4148, dated March 2006, that "I've continually had and have bad headaches and have had since my release from active military duty.  Some are just the normal headaches that everyone seems to get but many are with severe pain (migraine) that frequently last from 2-3 hours up to 10-12 hours." (Parentheses in original.)  This directly conflicts with the reported history recorded by the November 2007 VA examiner, on which he extensively relied in his negative etiological opinion.

Second, the Board notes that although a VA clinician performed an MRI test of the Veteran's head in January 2008, the results were not returned to the November 2007 examiner, or any other examiner, for a discussion of their etiological significance.  See Daves v. Nicholson, 21 Vet App 46 (2007) (when VA's duty to provide a medical examination is triggered, this duty includes the requirement that it provide reasonable tests and other examinations necessary to render a meaningful medical opinion); citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist includes providing additional testing or examinations recommended by a VA examiner).

Therefore, on remand, the Veteran should be scheduled for a new examination of his headaches.  The examiner should opine on whether the Veteran's headaches are at least as likely as not related to his military service.  The examiner should consider the Veteran's lay statements, including his March 2006 report of continuous headaches since service.  The examiner should also consider the etiological ramifications, if any, of the results of the January 2008 MRI of the Veteran's head performed at a VA hospital.

Remand is also required in order to obtain the Veteran's Social Security Administration (SSA) records.  VA is required to obtain disability records from SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  In this case, the RO obtained information from a database in January 2006 that the Veteran had an SSA Disability Onset Date of March 2003.  On remand, the agency of original jurisdiction (AOJ) should request copies of any decisions and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the SSA.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his migraine headaches since service and to submit any treatment records or statements addressing the etiology of his migraine headaches.  Thereafter, any identified records, to include those from the Bay Pines, Florida, and Houston, Texas, VA Medical Centers dated from March 2010 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his migraine headaches since service and to submit any treatment records or statements addressing the etiology of his migraine headaches.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Bay Pines, Florida, and Houston, Texas, VA Medical Centers dated from March 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the SSA, and associate them with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed migraine headaches.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all headache disorders found to be present.  With respect to each headache disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his multiple documented reports of headaches in his service treatment records.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and the results of his MRI testing.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


